Citation Nr: 1700386	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a temporary total disability rating due to private hospitalization and rehabilitation from February 2, 2009, to June 15, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 14, 1966, to September 30, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2016, the Veteran testified at a Board video conference hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his claim and waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ) in the first instance.  38 C.F.R. § 20.1304(c).

In September 2016, the Veteran's representative filed a claim on behalf of the Veteran for service connection for depression and a lung condition, claimed as secondary to the Veteran's service-connected splenectomy.  As these matters have not been developed for appellate review, they are not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is service connected for hemorrhagic purpura with splenectomy, duodenal ulcer, chronic maxillary sinusitis, and a scar associated with hemorrhagic purpura with splenectomy.

2.  On February 2, 2009, the Veteran was admitted to a private hospital for asthma/pneumonia.  He continued receiving inpatient private hospital or rehabilitation care until his discharge on June 15, 2009.  

3.  The Veteran's private hospitalization and rehabilitation from February 2, 2009, to June 15, 2009, did not result in surgery necessitating at least one month of convalescence, severe postoperative residuals, or immobilization by cast.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating for the purpose of convalescence for the period from February 2, 2009, to June 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the issue on appeal, VA notified the Veteran in August 2009 and September 2009 of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The claimant's medical treatment records have been obtained as they pertain to the period of hospitalization and rehabilitation, from February 2, 2009, to June 15, 2009, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also been afforded an adequate VA examination in October 2009. 

In addition, as noted above, the Veteran testified before the Board in September 2016.  During the hearing the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claim herein below.

II.  Analysis

Law and Regulations

Temporary total disability ratings are to be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.

A temporary total rating for convalescence will be assigned under 38 C.F.R. § 4.30 from the date of hospital admission and continue for one, two, or three, months from the first day of the month following hospital discharge.  An extension of one, two, or three months beyond the initial three months may be granted based on the factors enumerated above, and extensions of one or more months up to six months beyond the initial six month period may be made, upon approval of the Veterans Service Center Manager.  Id.  

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Discussion

The Veteran is service connected for hemorrhagic purpura with splenectomy, duodenal ulcer, chronic maxillary sinusitis, and a scar associated with hemorrhagic purpura with splenectomy.

On February 2, 2009, the Veteran was admitted to Parma Community Hospital for an exacerbation of asthma/COPD that was slow to resolve.  Hospital records suggest the possibility of bronchopneumonia and the Veteran was treated with antibiotics.  He underwent a bronchoscopy which revealed a few yeast pathogens with uncertainty as to whether this represented an infectious etiology or simply colonization, which was noted to be common.  On February 11, 2009, the Veteran was admitted to a rehabilitation facility, but was readmitted to Parma Community Hospital on March 1, 2009, with C. difficile colitis and E. coli urinary tract infection.  Hospital records show that he had antibiotic associated colitis.  He underwent a bronchoscopy on March 1, 2009, a thoracocentesis on March 11, 2009, and was intubated for 22 days on March 1, 2009.  On March 14, 2009, he was admitted to the Cleveland clinic until April 2, 2009, at which time he was admitted to another rehabilitation facility, Manor Care.  He was discharged to home on June 15, 2009.  

The Veteran asserts by way of his hearing testimony and written statements that he was unable to successfully fight off opportunistic infections due to his service connected thrombocytopenia with splenectomy and he was thus unable to successfully recuperate from his hospitalizations in 2009.

In terms of whether the Veteran's hospitalization beginning in February 2009 is a result of his service-connected hemorrhagic purpura with resultant splenectomy, there is both favorable and unfavorable medical evidence.  

The favorable evidence includes statements from M. S. Robinson, M.D., dated in July 2009 and March 2010 explaining that the Veteran had suffered a life threatening episode of pneumococcal pneumonia with complications in February 2009 and had a very complicated course requiring an eight month recovery.  She stated that the Veteran's lack of spleen had left him very susceptible to increased respiratory infections and it was as likely as not that his hemorrhagic purpura with resultant splenectomy led to his complicated pneumonia infection, long hospital stay, and resultant deconditioning.  

Additional favorable evidence includes a statement that was written on a prescription form by a physician in July 2016 who said that any patient without a spleen was at risk for bacterial infections at a higher rate.  Also, there is a September 2016 statement from a registered nurse, D.G., who reported that complications can occur after a splenectomy which can be life-threatening.  She stated that some of the more dangerous infections include streptococcus pneumoniae.  She further stated that such patients have a "greatly increased risk" of illness and statistically become much sicker than the general populations of patients who have not undergone splenectomy.  Lastly, there is a record from Parma Hospital in March 2009 that contains an impression of "History of ITP [Immune thrombocytopenic purpura]-- thrombocytopenia --splenectomy:  Increased risk for infection with encapsulated organisms."

The unfavorable evidence consists of an opinion by a VA examiner in October 2009 who noted that the Veteran had only one serious infection requiring hospitalization.  He went on to relay the Veteran's report of numerous upper respiratory infections throughout his adult life.  He further stated that the Veteran had allergies and worked in a repository negative environment and that, unless there was documentation that his infections were due to encapsulated bacteria, his splenectomy "unlikely" led to the infections.  He noted that the Veteran's recent hospitalization for C. difficile colitis was an opportunistic infection which was likely caused by antibiotic use and not the splenectomy.  In providing this opinion, the examiner noted that he had reviewed the Veteran's VA chart, but not his claims file.  

Subsequently, after reviewing the Veteran's claims file, the October 2009 VA examiner stated that the review did not change his previous conclusion.  He reported that the Veteran had been admitted to a Parma Community Hospital in February 2009 with an exacerbation of asthma/COPD that was slow to resolve.  He stated that there was possibility of bronchopneumonia and he was treated with broad spectrum antibiotics.  He reported that he underwent a bronchoscopy during his hospitalization which did not reveal any bacterial pathologies, but did isolate a few yeast and it was uncertain whether this was an infectious etiology, or simply colonization, which was common.  He concluded by stating that there was no evidence that the Veteran had an infection attributable to splenectomy.  Therefore, he opined that there was no evidence for any relationship of this severe illness with any service-connected condition.

Assuming arguendo that the nexus evidence outlined above is in relative equipoise regarding a nexus between the Veteran's service-connected thrombocytopenia with splenectomy and hospitalizations and rehabilitations, the Board finds that the evidence does not satisfy the criteria for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30.  In this regard, the purpose of a temporary total disability rating for convalescence is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Here, the Veteran was not hospitalized for surgery nor was he immobilized by cast without surgery, but rather he was hospitalized for a respiratory infection and bacteria diagnosed as pneumonia, enteritis, Clostridium difficile, and colitis.

While the Veteran did undergo a bronchoscopy in March 2009, intubation from March 1, 2009, to March 23, 2009, for hypoxia, and ultrasound-guided thoracentesis on March 11, 2009, it is debatable whether these procedures can be considered surgery for purposes of applying 38 C.F.R. § 4.30, as they are procedures for diagnostic or therapeutic purposes.  In any event, even assuming arguendo that they are surgeries under 38 C.F.R. § 4.30, they did not result in postoperative residuals and did not require 30 or more days of convalescence.  Rather, the Veteran's convalescence is due to his underlying respiratory and colon infections and residuals thereof. 

The only other pertinent provision related to a temporary total rating due to hospital treatment or observation is 38 C.F.R. § 4.29.  Indeed, when the Veteran filed his claim for a temporary total rating in August 2009, he claimed entitlement under 38 C.F.R. § 4.29.  However, for a total disability rating under this regulation, hospital treatment must be in a VA or an approved hospital or hospital observation at VA expense.  Here, there is no indication in the record that the medical and rehabilitation facilities were VA facilities or VA-approved facilities, or that the Veteran was held for hospital observation at VA expense at that time.  Thus, this regulation is not applicable to this appeal.  

Based on the foregoing, the Board finds that there is no basis in which to grant the Veteran entitlement to a temporary 100 percent rating for his hospitalization and rehabilitation stays from February 2009 to June 15, 2009.  In short, while the record shows that the Veteran was hospitalized and admitted to rehabilitation facilities for diagnosed pneumonia and colitis which has been linked to his service-connected thrombocytopenia with splenectomy, such treatment, including medical testing, intubation and prescription medication, did not necessitate surgery or periods of convalescence due to surgery, or immobilization by cast without surgery, during the appeal period.  Thus, the Board does not need to address the convalescence analysis any further at this point.  See 38 C.F.R. § 4.30.  As the preponderance of the evidence is against entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a temporary total disability rating due to private hospitalization and rehabilitation from February 2, 2009, to June 15, 2009 is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


